          Case 4:18-cv-40030-TSH Document 25 Filed 01/22/19 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
RICHARD A. JELLYMAN,                    )
                                        )         CIVIL ACTION
                  Plaintiff,            )
                                        )         NO. 18-40030-TSH
                   v.                   )
                                        )
CITY OF WORCESTER, and OFFICER          )
MICHAEL SPALATRO, JARRET                )
WATKINS, PAUL CYR, NATHAN               )
LAFLECHE and ADAM J. BULLOCK,           )
                                                   )
                   Defendants.         )
______________________________________ )

  ORDER AND MEMORANDUM ON DEFENDANT’S MOTION TO DISMISS (Docket
                           No. 11)

                                         January 22, 2019

       Richard A. Jellyman (“Plaintiff”) brought this claim for excessive force (Count I), assault

and battery (Count II), intentional infliction of emotional distress (Count III), violation of civil

rights pursuant to 42 U.S.C. § 1983 (Count IV), and conspiracy (Count V) against the City of

Worcester, Officers Michael Spalatro, Jarret Watkins, Paul Cyr, and Nathan Lafleche, and Adam

J. Bullock. Defendants Cyr and Watkins (“Defendants”) move to dismiss Counts I, III, and V

against them pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim upon which relief

can be granted. For the reasons stated below, Defendants motion to dismiss (Docket No. 11) is

granted in part and denied in part.

                                            Background

       The following facts are taken from Plaintiff’s complaint and are assumed to be true at this

stage of the litigation. (Docket No. 1). On March 6, 2015, Plaintiff began to experience a
          Case 4:18-cv-40030-TSH Document 25 Filed 01/22/19 Page 2 of 7



hypoglycemic event as he was leaving a business establishment in Worcester. In a confused and

impaired condition, he began to operate his vehicle and backed into a parked car. Officer Michael

Spalatro witnessed the event and attempted to stop Plaintiff. Plaintiff, however, did not heed

Officer Spalatro’s instructions and drove off. As he did, his rear-view mirror made contact with

Officer Spalatro’s hip. Officer Spalatro called the police dispatcher and a BOLO was called for

Plaintiff’s vehicle. A few blocks from this scene, Plaintiff was stopped without incident by Officer

LaFleche. LaFleche then radioed Spalatro that Plaintiff was in custody and asked him to come to

the scene to identify Plaintiff. Officer Spalatro arrived soon after and approached Plaintiff who

was handcuffed and, without warning, punched him in the face. Officer Spalatro failed to

document his use of force in violation of the Worcester Police Department’s policies. Similarly,

none of the other officers reported Spalatro’s actions in written reports to any of their superiors.

                                        Standard of Review

       A Rule 12(b)(6) motion is used to dismiss complaints that do not “state a claim upon which

relief can be granted.” Fed. R. Civ. P. 12(b)(6). To survive a Rule 12(b)(6) motion to dismiss, a

complaint must allege “a plausible entitlement to relief.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

559, 127 S.Ct. 1955 (2007). Although detailed factual allegations are not necessary to survive a

motion to dismiss, the standard “requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Id. at 555, 127 S.Ct. 1955. “The relevant

inquiry focuses on the reasonableness of the inference of liability that the plaintiff is asking the

court to draw from the facts alleged in the complaint.” Ocasio-Hernandez v. Fortuno-Burset, 640

F.3d 1, 13 (1st Cir. 2011).

       In evaluating a motion to dismiss, the court must accept all factual allegations in the

complaint as true and draw all reasonable inferences in the plaintiff’s favor. Langadinos v.



                                                  2
          Case 4:18-cv-40030-TSH Document 25 Filed 01/22/19 Page 3 of 7



American Airlines, Inc., 199 F.3d 68, 68 (1st Cir. 2000). It is a “context-specific task” to determine

“whether a complaint states a plausible claim for relief,” one that “requires the reviewing court to

draw on its judicial experience and common sense.” Ashcroft v. Iqbal, 556 U.S. 662, 679, 129

S.Ct. 1937 (2009) (internal citations omitted). “[W]here the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the complaint has alleged—but it has

not ‘show[n]’—that the pleader is entitled to relief.” Id. (quoting Fed. R. Civ. P. 8(a)(2)). On the

other hand, a court may not disregard properly pled factual allegations, “even if it strikes a savvy

judge that actual proof of those facts is improbable.” Twombly, 550 U.S. at 556, 127 S.Ct. 1955.

        Finally, “‘some latitude may be appropriate’ in applying the plausibility standard in certain

types of cases . . . in which a material part of the information needed is likely to be within the

defendant’s control.” Garcia-Catalan v. United States, 734 F.3d 100, 104 (1st Cir. 2013).

Moreover, the First Circuit has noted that “the plausibility inquiry properly takes into account

whether discovery can reasonably be expected to fill any holes in the pleader’s case.” Id.; see also

Menard v. CSX Transp., Inc., 698 F.3d 40, 45 (1st Cir. 2012) (“Where modest discovery may

provide the missing link, the district court has discretion to allow limited discovery and, if justified,

a final amendment of the complaint.”).

                                              Discussion

    1. Count I: Failure to Protect/Intervene

        The Fourth Amendment not only protects individuals from excessive force, it also imposes

an affirmative duty on police officers to intervene to prevent it. See Gaudreault v. Salem, 923 F.2d

203, 207 n.3 (1st Cir. 1990). Therefore, an officer present at the scene of a stop or arrest who

observes the use of excessive force, but fails to intervene, violates the Fourth Amendment if he

had the means and opportunity to prevent or mitigate the harm to the victim. Id. However, “mere



                                                   3
            Case 4:18-cv-40030-TSH Document 25 Filed 01/22/19 Page 4 of 7



presence [of an officer] at the scene, without more, does not by some mysterious alchemy render

him responsible under Section 1983 for the actions of a fellow officer.” Calvi v. Knox County, 470

F.3d 422, 428 (1st Cir. 2006). Consequently, an “officer cannot be held liable for failing to

intercede if he has no ‘realistic opportunity’ to prevent an attack.” Gaudreault, 923 F.2d at 207

n.3.

          Here, Plaintiff has plead facts that make it plausible that Officers Cyr and Watkins could

have intervened. Whether discovery will reveal Officers Cyr and Watkin’s awareness of the

impending assault remains to be seen. This is a case where the information needed is within

Defendants’ control and discovery may, or may not, establish the knowledge requirement.

    2. Count III: Intentional Infliction of Emotional Distress

          In order to maintain a cause of action for intentional infliction of emotional distress under

Massachusetts law, the plaintiff must establish that (1) the individual defendant intended to inflict

emotional distress or that they knew or should have known that emotional distress was the likely

result of their conduct; (2) the conduct of the defendant was “extreme and outrageous” and

“beyond all possible bounds of decency and was utterly intolerable in a civilized community;” (3)

the actions of the defendant were the cause of the plaintiff’s distress; and (4) the emotional distress

sustained by the plaintiff was “severe” and of such a nature “that no reasonable person could be

expected to endure it.” Agis v. Howard Johnson Co., 371 Mass. 140, 144-45, 355 N.E.2d 315

(1976).

          Much like the case above, if Officers Watkins and Cyr were aware that Officer Spalatro

was planning to assault Plaintiff, then Plaintiff may have a cognizable claim for intentional

infliction of emotional distress against all three officers. However, this information is in the sole

possession of the Defendants and therefore allowing discovery is appropriate.



                                                   4
          Case 4:18-cv-40030-TSH Document 25 Filed 01/22/19 Page 5 of 7



    3. Count V: Conspiracy

        “A civil rights conspiracy as commonly defined is a combination of two or more persons

acting in concert to commit an unlawful act, or to commit a lawful act by unlawful means, the

principal element of which is an agreement between the parties to inflict a wrong against or injury

upon another, and an overt act that results in damages.” Estate of Bennett v. Wainwright, 548 F.3d

155, 178 (1st Cir. 2008) (quotation marks and citation omitted). Thus, in order to “present an

adequate conspiracy claim, there must be allegations of (1) an agreement between two or more

state actors . . . (2) to act in concert to inflict an unconstitutional injury; and (3) an overt act done

in furtherance of that goal causing damages.” Williams v. City of Boston, No. 10-10131-PBS, 2013

WL 1336584, *11 (D. Mass. March 14, 2013). “In order to make out an actionable conspiracy

under section 1983, a plaintiff has to prove not only a conspiratorial agreement but also an actual

abridgment of some federally-secured right.” Nieves v. McSweeney, 241 F.3d 46, 53 (1st Cir.

2001). A conspiracy may be a “matter of inference.” Estate of Bennett, 548 F.3d at 178. However,

“a claim of conspiracy to deprive a plaintiff of civil rights will not survive a motion to dismiss if

it makes conclusory allegations without making supporting factual assertions.” Diaz v. Devlin, 229

F. Supp. 3d 101, 111 (D. Mass. 2017) (citing Slotnick v. Staviskey, 560 F.2d 31, 33 (1st Cir. 1977)).

        Here, Plaintiff argues that “Defendants’ [sic] conspired to hide Jellyman’s beating in order

to protect Spalatro from the unreasonable use of force and themselves for failing to report

Jellyman’s assault and by preparing untruthful reports.” (Docket No. 1, ¶ 82). Thus, “[u]nder the

[Plaintiff’s] own theory of the case, the . . . conspiracy did not antedate the arrest, but, rather, arose

afterwards, sparked by the officers’ perceived need to cover up their unwarranted brutality.”

Nieves, 241 F.3d at 52. In cases such as these, the First Circuit has held “the conspiracy to be

distinct from the events that triggered the need for it.” Id. (citation omitted); see also Landrigan v.



                                                    5
          Case 4:18-cv-40030-TSH Document 25 Filed 01/22/19 Page 6 of 7



City of Warwick, 628 F.2d 736, 741 (1st Cir. 1980) (holding excessive force and subsequent

coverup to be “separate and distinct wrongs resting on different factual bases”). Consequently,

“[f]or such a claim to be successful, the cover-up must result in an independent constitutional

violation—such as interfering with a plaintiff’s ability to seek judicial redress.” Watson v. Perez,

168 F. Supp. 3d 365, 373 (D. Mass. 2016) (citations omitted); see also Correai v. Town of

Framingham, 969 F. Supp. 2d 89, 98 (D. Mass. 2013) (“[T]he filing of a false police report does

not, by itself and without further consequences to the plaintiff, violate § 1983. This Court is

persuaded that an officer’s failure to file a police report, in furtherance of an alleged conspiracy to

cover-up wrong-doing, does not constitute an independent constitutional violation and therefore

cannot support plaintiff’s’ cover-up conspiracy claim.” (citation omitted)); Shea v. Porter, 2013

WL 1339671, at *4-5 (D. Mass. Mar. 29, 2013) (granting summary judgment for a Section 1983

conspiracy claim where there was no evidence the conspiracy predated the incident but instead

was a cover-up afterwards and therefore it was “far from clear from plaintiff’s briefing what

constitutional violation is alleged to have resulted from the cover-up”).

       Here, Plaintiff has not claimed that any constitutional deprivation resulted from the alleged

conspiracy. As a result, it is not sufficiently pled.

                                             Conclusion

       Plaintiff has plausibly alleged that Defendants failed to protect him and intentionally

inflicted emotional distress upon him. Plaintiff has not, however, plausibly established that a

conspiracy existed which deprived him of a constitutional right. Consequently, Defendants’

motion to dismiss (Docket No. 11) is granted in part and denied in part. Counts I and III survive

this motion and Count V is dismissed.

SO ORDERED



                                                   6
Case 4:18-cv-40030-TSH Document 25 Filed 01/22/19 Page 7 of 7



                                                 /s/ Timothy S. Hillman
                                              TIMOTHY S. HILLMAN
                                                    DISTRICT JUDGE




                              7
